                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


ST. THERESA SPECIALTY HOSPITAL, LLC                            CIVIL ACTION

v.                                                             NO. 19-12126

INDIAN HARBOR INSURANCE, ET AL.                                SECTION “F”

                              ORDER AND REASONS

       Local Civil Rule 7.5 of the Eastern District of Louisiana

requires that memoranda in opposition to motions be filed eight

days       before   the    noticed   submission   date.   No   memorandum     in

opposition to CJW’s Rule 12(b)(6) motion to dismiss, noticed for

submission on October 23, 2019, has been filed.

       Accordingly, because the motion is unopposed, 1 and further,

it appearing to the Court that the motion has merit, 2 IT IS ORDERED:


       1
       Rather than respond to CJW’s motion, St. Theresa Specialty
Hospital filed its own: a motion to dismiss CJW and AmRisc, without
prejudice. The motion is not a Rule 41(a)(1)(A) motion for
voluntary dismissal of the “action”; it contains no citations to
authority and seeks dismissal of only two of twelve defendants.
Accordingly, because CJW is entitled to a with-prejudice dismissal
under Rule 12(b)(6), the Court resolves the earlier-filed motion
and denies the later-filed motion, insofar as it seeks a without-
prejudice dismissal of CJW, as moot.
       2
       This is an insurance dispute. St. Theresa Specialty Hospital
submitted property damage claims under policies of commercial
property insurance. Its insurers did not pay the full amount it
claimed. So, it sued the insurers and the insurer-designated claims
adjuster, CJW. It says CJW “wrongfully denied” its claims, but it
does not explain how CJW might be liable. And it appears to advance
only two theories of liability: breach of contract and violations
of the Louisiana Insurance Code.



                                         1
that CJW’s Rule 12(b)(6) motion to dismiss is GRANTED as unopposed,

St. Theresa Specialty Hospital’s claims against CJW are DISMISSED

with prejudice, and St. Theresa Specialty Hospital’s motion to

dismiss CJW and AmRisc without prejudice is GRANTED, in part, as

to AmRisc, and DENIED, in part, as to CJW.


                       New Orleans, Louisiana, October 22, 2019

                        ______________________________
                              MARTIN L. C. FELDMAN
                          UNITED STATES DISTRICT JUDGE


     CJW moves to dismiss for failure to state a claim. It first
contends that St. Theresa Specialty Hospital cannot state a breach-
of-contract claim against it because it is not a party to the
insurance contact. The Court agrees. St. Theresa Specialty
Hospital has not alleged that CJW contracted to insure its property
or pleaded any other facts from which the Court can infer a
contractual relationship. So, St. Theresa Specialty Hospital’s
breach-of-contract claim fails for lack of contractual privity.
See La. Ins. Guar. Ass’n v. Rapides Parish Police Jury, 182 F.3d
326, 331 (5th Cir. 1999) (citing Rivnor Props. v. Herbert
O’Donnell, Inc., 633 So. 2d 735, 743 (La. Ct. App. 1984)).
     CJW next contends that St. Theresa Specialty Hospital cannot
state a claim against it under the Louisiana Insurance Code. The
Court again agrees. The relevant statutes, LA. REV. STAT. §§ 22:1892
and 22:1973, impose duties on insurers——not adjusters. See, e.g.,
Sullivan v. Travelers Indem. Co., No. 16-15461, 2016 WL 6995139,
at *2 (E.D. La. Nov. 30, 2016). St. Theresa Specialty Hospital
identifies CJW in its complaint as a “third party claims
administrator.” And the insurance policy, which is referenced in
St. Theresa Specialty Hospital’s complaint and central to its
claims, confirms that CJW is an adjuster. Accordingly, St. Theresa
Specialty Hospital cannot allege plausible claims against CJW for
violations of the Louisiana Insurance Code.



                                 2
